S. Ct. order filed 3/17/03;
case is vacated and remanded
Petition for cert granted by
order filed 3/10/03; opinion
filed 6/24/02 is vacated
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6252



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MELVIN QUICK,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Williams,
Senior District Judge, sitting by designation.     (CR-96-134,
CA-01-58-3-W-V)


Submitted:   June 12, 2002                 Decided:   June 24, 2002


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Melvin Quick, Appellant Pro Se. Gretchen C.F. Shappert, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Melvin Quick seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.      Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court. See United States v. Quick, Nos. CR-96-134; CA-01-

58-3-W-V (W.D.N.C. filed Nov. 26, 2001 & entered Nov. 28, 2001).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    4